[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 146 
When the defendant received this note he had notice, from its indorsement, from the course of business of Smith  Co., with which he was acquainted, and from the letter which enclosed the note to him, that it was placed in their hands for collection only, on account of the owners, the plaintiffs in this suit. Under these circumstances, if he had made advances upon account of it, he could not have held the note nor its proceeds against the plaintiffs. (Clark v. Merchants' Bank, 2 Comst. 380.) Of course in this case, where he had made no advances on the faith of the note, he cannot acquire a title to it by bringing it into account with Smith  Co., after its payment, and calling the transaction a discount. The judgment should be affirmed.
Judgment affirmed. *Page 147